               Case 5:19-cr-00056-EJD Document 29 Filed 06/21/19 Page 1 of 3



 1 ALEX G. TSE (CABN 152348)
   Attorney for the United States
 2 Acting Under the Authority Conferred by 28 U.S.C. § 515

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   AMIE D. ROONEY (CABN 215324)
 5 MATTHEW A. PARRELLA (NYBN 2040855)
   Assistant United States Attorneys
 6
          150 Almaden Boulevard, Suite 900
 7        San Jose, California 95113
          Telephone: (408) 535-5061
 8        FAX: (408) 535-5066
          Amie.Rooney@usdoj.gov
 9
   Attorneys for United States of America
10
                                   UNITED STATES DISTRICT COURT
11
                                 NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN JOSE DIVISION
13

14   UNITED STATES OF AMERICA,                       ) NO. 19-CR-00056-EJD
                                                     )
15           Plaintiff,                              ) STIPULATION AND [PROPOSED] ORDER
                                                     ) CONTINUING STATUS CONFERENCE
16      v.                                           )
                                                     )
17                                                   )
     JIZHONG CHEN,                                   )
18                                                   )
             Defendant.                              )
19                                                   )

20
             IT IS HEREBY STIPULATED AND AGREED between the United States and defendant
21
     JIZHONG CHEN, by and through undersigned counsel, that the status conference now scheduled for
22
     July 18, 2019, be continued to September 23, 2019, at 1:30 p.m. The reason for the stipulated
23
     continuance is so that defense counsel may continue to prepare, including by reviewing the additional
24
     discovery in the process of being produced. Since the parties last appeared the government has
25
     produced additional discovery, and the parties anticipate multiple additional discovery productions in
26
     the intervening time period. The United States will also respond to requests for examinations of
27
     physical evidence expeditiously.
28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19 CR 00056-EJD                                                                  v. 7/10/2018
               Case 5:19-cr-00056-EJD Document 29 Filed 06/21/19 Page 2 of 3



 1          Further, the parties hereby stipulate that the time period from July 18, 2019, to September 23,

 2 2019 should be excluded under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv)

 3 to further the interest of justice, and to promote the continuity and effective preparation of counsel,

 4 taking into account the exercise of due diligence. Failure to grant the continuance would deny the

 5 defendant continuity of counsel and deny counsel reasonable time necessary for effective preparation,

 6 taking into account the exercise of due diligence, per 18 U.S.C. § 3161(h)(7)(A) and (B)(iv). The parties

 7 further stipulate and agree that the ends of justice served by excluding the time from July 18, 2019

 8 through September 23, 2019, from computation under the Speedy Trial Act outweigh the best interests

 9 of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).
10          The undersigned Assistant United States Attorneys certify that they have obtained approval from

11 counsel for the defendant to file this stipulation and proposed order.

12

13          IT IS SO STIPULATED.

14                                                        ALEX G. TSE
                                                          Attorney for the United States
15                                                        Acting Under the Authority Conferred by 28 U.S.C.
                                                          § 515
16

17
     DATED: June 20, 2019                                          /s/                  ___
18                                                        MICHELLE J. KANE
                                                          MATTHEW A. PARRELLA
19                                                        Assistant United States Attorneys

20
     DATED: June 20, 2019                                          /s/               ___
21                                                        DANIEL B. OLMOS
                                                          Counsel for Defendant JIZHONG CHEN
22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19 CR 00056-EJD                                                                   v. 7/10/2018
              Case 5:19-cr-00056-EJD Document 29 Filed 06/21/19 Page 3 of 3



 1

 2                                           [PROPOSED] ORDER

 3          Based upon the facts set forth in the stipulation of the parties and for good cause shown, it is

 4 hereby ordered that the status conference now scheduled for July 18, 2019, is continued to September

 5 23, 2019, at 1:30 p.m. Further, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), the Court finds that

 6 the ends of justice served in granting the continuance outweigh the best interests of the public and the

 7 defendant in a speedy trial and excludes time from July 18, 2019 through September 23, 2019, and that

 8 failing to grant the continuance would unreasonably deny defense counsel and the defendant the

 9 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
10 18 U.S.C. § 3161(h)(7)(B)(iv).

11          Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the status hearing

12 be continued to September 23, 2019, and that the time from July 18, 2019 to September 23, 2019 shall

13 be excluded from computation under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

14          IT IS SO ORDERED.

15

16

17 DATED: ___________________                                     ___________________________
                                                                  HON. EDWARD J. DAVILA
18                                                                United States District Judge

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 19 CR 00056-EJD                                                                    v. 7/10/2018
